Title: To Thomas Jefferson from Joseph Carrington Cabell, 22 December 1820
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


            Dear Sir,
            Williamsburg
              22 Dec: 1820.
          On consultation with Genl Breckenridge & others it was decided that we should bring forward nothing in regard to the University till after Christmas. I got leave of absence till 29th and left town on 20th The evening before my departure I was informed that Mr Griffin of York had brought in a set of Resolutions the evident  effect of which  would be to embarrass the disposabble part of the Literary Fund so as to defeat the claims of the University: & these resolutions were warmly supported by the friends of Hampden Sidney, but particularly by Mr Miller of Powhatan. They give the right to the counties to draw out the Derelict part of the fund, provide against the recurrence of a similar state of things, and make an appropriation to Wm & Mary, Hampden Sidney, Washington College, New London, the University &c I went immediately to see Genl Breckenridge and spent the evening in conversing with him on this subject. He was glad the opposite party had come forward so early in the session. Instead of getting an advantageous  start of us, he thought they would only defeat themselves, by disclosing their plans, & conflicting with each other: & our friends, he thought, should attend the committee & let them run on for a time. Mr Bowyer & Mr Gordon seemed to be fearful of the consequences of this course. I  got leave of absence with the intention of carrying Mrs Cabell up on 29th; but owing to this movement of the opposition, I had determined to leave her in Wmsburg and to return in the steam boat on 26th. I left your letter with Genl Breckenridge, and had shewn it to many of our friends. There was a general concurrence in the opinion that we should not succeed in an attempt at a general system of schools, and that we should aim at only so much money as would finish the buildings, leaving the mortgage for the present on our funds. It will be a hard struggle to get even this. The hostile interests are strong, & well conducted this session. I have looked over the accounts since I last wrote you. I am now satisfied that Mr M. was only seeking for materials of opposition, & I think it unnessary for Mr Garrett to send down the detailed accounts before 1st April. The summary statement covers the whole ground. Should it be necessary I will hereafter call for explanation as to any part of the accounts. Genl Breckenridge thinks Genl Blackburn will run with us. Mr Doddridge comes down in a good humor; has candidly acknowledged that I was  in the right as to the great litter of banks, and avowed himself a friend to the University. He is anxious for an endowment of the Randolph Academy. But I hope he will ultimately unite with us. Bowyer of Rockbridge is my intimate friend & heartily with us. Otay of Bedford advocates an appropriation to New London Academy, but I believe will in the end go right. Mr Watson of Louisa is our zealous friend. I fear Mr Crump of Cumberland will be induced to insist on an appropriation to Hampden Sidney: yet I hope he will ultimately cooperate with us. His local position is unfortunate. D. S. Garland & party will be violently opposed to the University: but I hope that influence is now but small. I am advised by Genl Breckenridge not to stir the question relative to the old charters but as a dernier resort. Some have thought it a dangerous weapon inasmuch as it would divide the friends of science, and throw the majority against us. Morris, Breckenridge, Bowyer, Genl Taylor, Coulter—all—think the principle sound, and that it cannot ultimately be resisted. Our object now is to finish the buildings. If this could be done without resort to this doctrine, I would willingly put it aside for the present—but I do not see how we can avoid calling it in, unless they should defeat themselves, & leave the feald open to us. I will keep you fully informed from time to time. Let me urge you to write to Judge Roane & one or two other friends: but at least, to Judge Roane.—The Governor’s triumph over his enemies was compleat. Never was overthrow more brilliant & galling. His friends regretted greatly the introduction of some topics into his message; the parts respecting slavery & religion would have done him great injury, but for the attack on his character, which united the country in his support.I am, dear sir, faithfully yoursJos: C: Cabell